Citation Nr: 0631277	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  05-02 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial evaluation for scar, 
right anterior thigh, currently noncompensably rated.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Counsel
INTRODUCTION

The veteran had active service from November 1952 to October 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The veteran testified before the undersigned at a January 
2006 hearing at the RO. A transcript of that hearing is of 
record. 

The Board notes that service connection for a right leg 
disability was initially denied in an April 2002 rating 
decision, and the veteran did not timely appeal the decision. 
On review of the claim, in an October 2003 rating action, the 
RO recharacterized the disability as scar of right anterior 
thigh (claimed as right leg), and granted service connection 
for 'scar, right anterior thigh', addressing only the scar 
disability thereafter. In his notice of disagreement to the 
October 2003 rating, and statements thereafter, it appears 
that the veteran has been asserting additional right leg 
disability other than that of the service-connected scar. In 
his January 2006 hearing before the undersigned, he 
reiterated his claims for various disabilities of the right 
lower extremity, other than the scar. This matter is referred 
to the RO for clarification and appropriate action.


FINDING OF FACT

The veteran's service-connected scar, anterior right thigh, 
is manifested by no clinical findings of any disfigurement, 
pain, adhesions, ulceration, or loss of function, and no 
significant current subjective complaints.




CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
service-connected scar, anterior right thigh, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Codes 7800 - 7806 (as in effect prior to and after August 30, 
2002) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

During the pendency of the claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
were enacted, and are applicable to the appellant's claim. 
Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. See also 
38 C.F.R. § 3.159. Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim. 

In fulfillment of these requirements, prior to initial 
adjudication of the claim, the RO issued VCAA development and 
notification letters in July 2001 and April 2004, 
respectively, specifically addressing the veteran's claim. 
The letters appropriately notified the veteran what VA would 
do and what the veteran must do in furtherance of his claim, 
and together with other documents on file informed him of 
evidence of record pertinent to his claim, as well as the 
need for his assistance in obtaining any further evidence in 
support of his claim. The April 2004 notification letter 
specifically requested that the veteran complete a VA Form 
21-4142 Authorization and Consent to Release Information form 
pertinent to any outstanding private medical records that he 
wished VA to request in his behalf. The letter also notified 
him of evidence still needed, and what he could do to assist 
with his claims, and what evidence he needed to substantiate 
his claim. The notification letters also informed the veteran 
that he should submit pertinent evidence in his possession 
that would further his claim and that it was ultimately his 
responsibility to see that evidence was received in support 
of his claim, and he was notified to submit any additional 
evidence in support of his claim. 

Additionally, during the pendency of the appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, herein Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between service 
and the disorder which is the basis of claim; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a claim 
for benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
entitlement to benefits is awarded. Id. 

On review, the Board finds no prejudice to the veteran in 
this regard, as the veteran has been adequately informed by 
the notifications of record, of the need for evidence of 
increased disability. In a March 2006 supplemental statement 
of the case, the veteran was further adequately advised of 
the reasons for the continued denial of a higher 
(compensable) rating, and was also provided notification 
pertinent to the degree of disability and effective dates. 
See Dingess v. Nicholson, 19 Vet. App. 473 (2006). Further, 
the lack of prior notice as to the effective dates element is 
not prejudicial, since, as the preponderance of the evidence 
is against the claim, any information as to the effective 
dates to be assigned is moot.

Additionally, the RO has obtained, or made reasonable efforts 
to obtain all records of VA and private treatment pertinent 
to the claim. The veteran has been afforded appropriate VA 
examination. He was also afforded a hearing before the 
undersigned at the RO in January 2006. The veteran and his 
representative have also been provided with adequate 
opportunity to submit evidence and argument in support of the 
claim, and have done so. They have not identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim, and the Board is also unaware of any 
such outstanding evidence or information. The Board is 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the implementing regulations. 
Therefore, to decide the appeal would not be prejudicial 
error to the veteran. Bernard v. Brown, 4 Vet. App. 384 
(1993). 

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on the average impairment of 
earning capacity caused by a given disability. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the 
various disabilities. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991). With regard to initial rating cases, as 
in this case, separate ratings can be assigned to separate 
periods of time, based upon the facts found - a practice 
known as "staged ratings." See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Service connection for scar, right anterior thigh, was 
originally granted in August 1955, for purposes of outpatient 
treatment. In July 2000, the veteran filed a claim for 
service connection for the right leg. In an April 2002 rating 
decision, the RO denied service connection for the right leg 
disability and the veteran did not timely file an appeal. 
Subsequently, in an October 2003 rating, the RO referenced 
the August 1955 rating action, and found error had been 
committed in not granting service connection for scar of the 
right anterior thigh (claimed as right leg disability), and 
granted service connection for compensation purposes, 
noncompensably rated under diagnostic code (DC) 7805, 
effective from July 10, 2000. The veteran perfected an appeal 
on this issue.

As noted above, new VA regulations for rating skin disorders 
were promulgated and became effective in August 30, 2002. See 
67 Fed. Reg. 49,590-99 (July 31, 2002); see also corrections 
at 67 Fed. Reg. 58,448 (September 16, 2002). As there is no 
indication that the revised criteria are intended to have 
retroactive effect, VA has a duty to adjudicate the claim 
only under the former criteria for any period prior to the 
effective date of the new provisions, and to consider the 
revised criteria for the period beginning on the effective 
date of the new provisions.  See Wanner v. Principi, 17 Vet. 
App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003). 
The retroactive reach of the new regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change. See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997). As the veteran's claim was pending 
at the time of the effective date of the new provisions, the 
RO has considered the claim under both versions of the 
regulations. Therefore, the Board may proceed with a decision 
in this case without prejudice to the veteran. See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Prior to August 30, 2002, the veteran's scar could also be 
rated analogous to burns, third degree. Scars with an area or 
areas exceeding 6 square inches (38.7 sq. cm.) warrant a 10 
percent rating. An area or areas exceeding 12 square inches 
(77.4 sq. cm.) warrants a 20 percent rating. Area or areas 
exceeding one-half square foot (0.05 sq. m.) warrant a 30 
percent rating, and exceeding 1 square foot (0.1 sq. m.) 
warrant a 40 percent rating. 38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2002). If rated as scars, burns second degree, 
area or areas approximating 1 sq. foot (0.1 sq. m.) warranted 
a 10 percent rating. Diagnostic Code 7802 (2002)

Under the rating criteria in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration. 38 
C.F.R. § 4.118, Diagnostic Code (DC) 7803. A 10 percent 
rating is warranted if they are superficial, tender and 
painful on objective demonstration. DC 7804. Scars may also 
be rated based on limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

The rating criteria which became effective August 30, 2002, 
provide that scars, other than head, face, or neck, that are 
deep or that cause limited motion warrant a 10 percent 
evaluation if the area or areas of involvement exceeds 6 
square inches (39 sq. cm.); a 20 percent evaluation if the 
area or areas of involvement exceeds 12 square inches (77 sq. 
cm.). 38 C.F.R. § 4.118, Diagnostic Code 7801. Note (2) 
specifies that a deep scar is one associated with underlying 
soft tissue damage. Diagnostic Code 7801.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
evaluation if they involve an area or areas of 144 square 
inches (929 sq. cm.) or greater. 38 C.F.R. § 4.118, 
Diagnostic Code 7802. A superficial scar is one not 
associated with underlying soft tissue damage. Diagnostic 
Code 7802, Note (2). 

Superficial scars which are unstable (frequent loss of skin 
over the scar) DC 7803, or are painful on examination (DC 
7804) warrant a 10 percent evaluation. 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804. 

Otherwise, rate based upon the limitation of function of the 
affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805. 
(effective August 30, 2002).

In the present case, the service medical records reflect 
injury to the right thigh when the veteran walked into a 
barbed wire fence several months prior to his discharge. On 
granting service connection for treatment purposes a few 
months after separation, an August 1955 rating indicated that 
a linear scar on the right thigh was noted at discharge, and 
that outpatient treatment records showed a 7 1/2 inch scar on 
the anterior right thigh, slightly adherent on the lower 
third.

Evidence submitted in connection with the instant claim, 
includes VA outpatient treatment notes from 2000 to 2004 
which show no complaints or treatment for the service-
connected scar of the right thigh. On April 2004 VA 
examination, the VA examiner noted a scar 7 inches in length 
times 1/4 inch in width. It was well-healed. It was not 
painful, tender, ulcerated, or with keloid formation. It was 
noted as minimally disfiguring. There was no loss of 
underlying tissue, and its texture was smooth. The scar was 
stable. A second scar was noted across the right knee. 
Assessment was scars with residuals as noted.

In a March 2005 statement, the veteran's representative 
maintains that the scar is adherent, and productive of 
impairment and disfigurement, and that a compensable rating 
is warranted. 

In a January 2006 hearing before the undersigned, the veteran 
testified to the injuries sustained in service to his right 
leg, in addition to the service-connected scar, citing areas 
of his knee, calf, and leg.

After review of the evidence, the Board concludes that there 
is no evidentiary basis in the record for an increased 
initial rating under the former regulations for the period 
from July 2000 date of claim to August 30, 2002, the 
effective date of the new provisions. As regards 
consideration of the evidence of record under the revised 
rating criteria effective from August 30, 2002, the evidence 
reflects no clinical findings of pain, adhesions, ulceration, 
loss of function, or significant current subjective 
complaints due to the scar, and the examiner noted only 
minimal disfigurement. The scar is of the dimensions which do 
not approximate area exceeding 6 square inches (38.7 sq. cm.) 
for a 10 percent rating under DC 7801. Neither is the scar 
deep, unstable or limiting of the function of the thigh. 
Further, a higher rating is unwarranted under any other 
applicable codes. 

The Board recognizes the veteran's contentions in his VA form 
9, substantive appeal, that the VA examination was 
inadequate. The Board cannot agree. The examination described 
the size and condition of the veteran's scar, and contains 
findings sufficient to make a decision without subjecting the 
appellant to another examination. The statements of the 
veteran's representative have been considered.  However, it 
appears that the assertions in the March 2005 VA Form 646 
refer to past findings cited in the August 1955 rating 
decision shortly after separation, some 50 years ago. These 
findings do not take precedence over more recent VA 
examination's findings that more accurately reflect the 
current status of the scar. Further, the statements of the 
veteran and his representative have been considered, but as 
laymen, they have no competence to give a medical opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In making this determination, the Board has considered all 
evidence of record. As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

An initial compensable rating for scar, right anterior thigh, 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


